                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DALE PARK,                                         Case No. 19-cv-01254-DMR
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9              v.

                                  10     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                              Plaintiff Dale Park filed this case on March 7, 2019. Defendant filed an answer on
                                  13
                                       September 9, 2019. According to the Social Security Procedural Order (Docket No. 5), Plaintiff’s
                                  14
                                       motion for summary judgment was due within 28 days of service of the answer, or by October 7,
                                  15
                                       2019. As of the date of this order, nothing has been filed. By November 7, 2019, Plaintiff shall
                                  16
                                       file (1) a letter explaining why he did not file his motion on time, and (2) a copy of his proposed
                                  17
                                       motion (although the court ultimately may decide not to accept the late filed motion). If Plaintiff
                                  18
                                       fails to file these two documents by November 7, 2019, the complaint may be dismissed without
                                  19
                                                                                                                ISTRIC
                                                                                                            ES D
                                       prejudice for failure to prosecute.
                                  20                                                                       T          TC
                                                                                                         TA
                                                                                                                               O
                                                                                                    S




                                  21
                                                                                                                                U
                                                                                                   ED




                                                                                                                                 RT



                                              IT IS SO ORDERED.
                                                                                                                        DERED
                                                                                               UNIT




                                  22
                                                                                                                O OR
                                       Dated: October 30, 2019                                          IT IS S
                                                                                                                                       R NIA




                                  23
                                                                                         ______________________________________
                                  24                                                                                  M. Ryu
                                                                                               NO




                                                                                                       Donna M. Ryu
                                                                                                             Do n n a
                                                                                                      JudgeMagistrate
                                                                                                                                       FO




                                                                                               United States           Judge
                                  25
                                                                                                 RT




                                                                                                                                   LI




                                                                                                        ER
                                                                                                   H




                                                                                                                               A




                                  26
                                                                                                             N                     C
                                                                                                                               F
                                                                                                                 D IS T IC T O
                                  27                                                                                   R
                                  28
